Citation Nr: 0324180	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  98-19 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUES

1.  Entitlement to service connection for a claimed pulmonary 
disorder.  

2.  Entitlement to service connection for the claimed 
residuals of a right hand injury.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1965.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 decision by the RO, which denied 
service connection for bronchial asthma.  

This case also comes before the Board on a March 1999 
decision by the RO, which denied service connection for 
residuals of a right hand injury.  

In March 2000, the Board remanded the case to the RO for 
additional development.  

(The issue of service connection for the residuals of a right 
hand injury will be the subject of the Remand, which follows 
the decision hereinbelow.)  



FINDING OF FACT

There is no competent evidence to show that the veteran has a 
current pulmonary disability that had its clinical onset or 
increased in severity during military service. 



CONCLUSION OF LAW

The veteran is not shown to have a pulmonary disability due 
to disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002); 
38 C.F.R. § 3.303 (2002).  




REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Factual Background

The veteran served on active duty from January 1962 to 
January 1965.  

A careful review of the service medical records shows that 
the veteran was treated for an upper respiratory infection in 
July 1964.  A chest X-ray study showed his lungs to be 
normal.  

At the time of a December 1964 separation physical 
examination, the veteran reported on a medical history form 
that he had had shortness of breath.  On this same form, the 
veteran denied having asthma and indicated that he was "in 
good health."  

The examiner commented that the veteran had mild shortness of 
breath on extreme exertion.  On a physical examination, the 
veteran's lungs and chest were normal.  A chest X-ray study 
taken in connection with this separation examination (in 
November 1964) showed the lungs to be normal.    

The post-service medical evidence of record shows that the 
veteran was initially treated for a pulmonary disorder in 
1991.  

In statements from his private doctor, Shirley Greene, M.D., 
dated in December 1998 and November 2002, it was indicated 
that the veteran had chronic obstructive pulmonary disease 
since 1991 (attributed to his cigarette smoking at that 
time), and that he was treated periodically for asthma since 
1994.  Dr. Greene stated that the veteran suffered greatly 
with his asthma and shortness of breath, particularly in hot 
and bitter cold weather.   

On a June 1998 VA examination, the veteran complained of 
having persistent coughing and wheezing dating back to 1964 
(while in service).  He alleged that, after being 
hospitalized at Ft. Dix in 1962 for pneumonia, he developed 
scarring on his lung (the examiner stated that there was no 
service medical evidence of this).  

On examination, a chest X-ray study showed scarring in the 
apices and pleural calcification.  A pulmonary function test 
revealed mild obstructive pulmonary disease.  

The examination diagnosis included that of chronic 
bronchitis, chronic obstructive pulmonary disease, bronchial 
asthma, and history of pneumonia.  

In a September 1998 decision, the RO denied service 
connection for bronchial asthma.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  The VCAA and the 
implementing regulations pertinent to the issue on appeal are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decision (in September 1998), Statement of the Case 
(in November 1998), Supplemental Statements of the Case (in 
April 1999 and December 2002), and in a November 2002 letter 
mailed to the veteran, the RO has notified him of the VCAA as 
well as the evidence needed to substantiate his claim.  

These documents notified the veteran of the evidence 
necessary to substantiate his claim, what evidence or 
information he was expected to provide, and what evidence the 
VA would attempt to obtain on his behalf.  

These documents also notified the veteran of what the VA was 
doing by way of helping him with his claim.  Hence, the 
veteran has been provided notice of the information and 
evidence necessary to substantiate the claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claim.  In June 1998, the RO 
sought and obtained a VA examination regarding the issue at 
hand.  

The RO has also requested the veteran to furnish information 
concerning treatment for his pulmonary disorder, yet the only 
non-VA medical evidence that was submitted consisted of the 
December 1998 and November 2002 statements from Dr. Greene.    

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
2002).  

In that regard, the Board notes that the record does not 
contain an opinion concerning the etiology of the veteran's 
current pulmonary disorder.  He underwent a VA examination in 
June 1998, but the examiner did not furnish such an opinion.  

Nevertheless, in the Board's judgment, further delay of this 
case to obtain an opinion would be pointless, because there 
is no "reasonable possibility" that such assistance would 
aid the veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  

The RO has obtained all available medical treatment records 
of the veteran, and there is no objective evidence of 
problems relating to the claimed disability until many years 
after separation from service.  

The veteran's single complaint of shortness of breath at the 
time of his separation was not substantiated by the physical 
examination at that time.  In the judgment of the Board, an 
opinion from a physician relating the onset of the veteran's 
current pulmonary disorder to service would be purely 
speculative and have no persuasive value.  

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The veteran is claiming service connection for a pulmonary 
disorder, to include bronchial asthma.  He contends that he 
developed asthma as a result of suffering from bronchial 
pneumonia in 1962, while completing basic training at Fort 
Dix.  

The medical evidence on review does not show that the veteran 
developed a pulmonary disorder in service or for many years 
thereafter.  The service medical records do not show 
treatment for pneumonia, as he claims.  On his separation 
examination, the veteran complained of shortness of breath.  

However, it was noted by the examiner that the veteran only 
experienced mild shortness of breath upon extreme exertion, 
and there was no diagnosis of a pulmonary disorder made.  

At the time of his discharge, physical examination of his 
lungs was normal, as were X-ray studies of the chest taken in 
July 1964 and November 1964.  

The medical evidence shows that the veteran was first 
diagnosed with and treated for a pulmonary disorder in the 
early 1990's, nearly thirty years after his discharge from 
service.  There is no competent evidence in the record 
showing that his current pulmonary disability, to include 
bronchial asthma, is related to his period of service.  

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.  

Thus, the benefit of the doubt doctrine does not apply in 
this case, and the claim of service connection for a 
pulmonary disorder must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).  



ORDER

Service connection for a pulmonary disorder is denied.  





REMAND

In regard to the claim of service connection for residuals of 
a right hand injury, the veteran alleges that he injured his 
right hand and wrist in a jeep accident during service in 
1963.  

The service records show that on a May 1963 radiographic 
report revealed that the veteran was thrown from a jeep and 
sustained a contusion of the dorsum of the right hand.  X-ray 
studies were negative for any fracture of the right hand at 
that time.  

On a December 1998 VA examination, the veteran complained of 
experiencing pain and stiffness in his right hand, wrist, and 
thumb for the past year.  

The diagnosis included that of degenerative joint disease of 
the right carpometacarpal joints and probable post-traumatic 
degenerative joint disease of the right wrist, since it was 
unilateral and the veteran had a history of trauma in 1963.  

However, the VA examiner's diagnoses were made prior to 
obtaining X-ray studies of both hands and wrists.  The 
examiner also indicated that the diagnosis of secondary 
degenerative joint disease of the right thumb was "pending 
an X-ray report."  

X-ray studies of both wrists and hands were subsequently 
taken, and they revealed "no significant abnormality."  The 
VA examiner did not offer any additional comments as to the 
veteran's diagnoses, following receipt of the X-ray results.  

The Board has determined that, given the discrepancy between 
the VA examiner's opinion and the radiographic findings, 
another VA examination is needed to determine whether the 
veteran has a right hand disability that is attributable to 
his injury in service in 1963.  

The RO should also obtain any recent treatment records of the 
veteran relating to a right hand disability.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all health 
care providers (VA or non-VA) where he 
has recently been treated for a right 
hand disability.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of the 
related medical records that are not 
already on file.  

2.  Thereafter, the RO should have the 
veteran undergo a VA orthopedic 
examination, to determine the current 
nature and likely etiology of any right 
hand disability.  The claims folder 
should be made available to the examiner 
for review.  All relevant testing should 
be performed.  The examiner, in reporting 
clinical findings, should furnish an 
opinion as to whether it is at least as 
likely as not that any right hand and/or 
wrist disability is related to injury 
sustained by the veteran in service in 
1963.  

3.  After the foregoing development has 
been completed, the RO should 
readjudicate the claim of service 
connection for residuals of a right hand 
disability.  Thereafter, if any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
issued a Supplemental Statement of the 
Case (SSOC), and be afforded a reasonable 
opportunity to respond thereto.  

Then, if indicated, the case should then be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



